Order filed November 17, 2020




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00701-CV
                                    ____________

                     IN THE INTEREST OF D.Z., A CHILD


                     On Appeal from the 507th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-45577

                                     ORDER
      The notice of appeal in this case was filed October 13, 2020. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant, Y.R., is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before November 30, 2020. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee, the appeal will be dismissed.

                                        PER CURIAM

Panel consists of Justices Christopher, Wise, and Hassan.